DETAILED ACTION

Allowable Subject Matter
Claim 2-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: According to Rong et al., Multicolor Fluorescent Semiconducting Polymer Dots with Narrow Emissions and High Brightness, ACS Nano, Vol. 7, No. 1, 376-384 (2013) (hereinafter "Rong"), submitted in an accompanying Information Disclosure Statement on 05/12/2021. See also, Rong, Fig. 1 and pg. 379, left column, at time before the filing one of ordinary skill in the art would not expect that a chromophoric polymer particle including a polymer matrix; and a plurality of distinct chromophores including a chromophoric polymer of the polymer matrix could have a set of tunable optical coding properties including an emission peak intensity. Because, in contrast to FRET-based energy transfer between two small-molecule dyes, there can be many more energy transfer mechanisms or more efficient energy transfer available between a chromophoric polymer and one or more other chromophores. These additional energy transfer mechanisms can include through-bond energy transfer and Dexter energy transfer, in addition to FRET. Due to these additional and/or more efficient energy transfer mechanisms or pathways available between a chromophoric polymer and one or more other chromophores, energy transfer therebetween can be very efficient. Such efficient energy transfer between a chromophoric polymer, such as a semiconducting chromophoric polymer, and one or more other chromophores has been shown to result in a single emission peak. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797